Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER ENDING JUNE 30, 2009 Management’s Discussion and Analysis of Financial Condition and Results of Operations: Second Quarter 2009 August 11, 2009 Introduction The Management's Discussion and Analysis (MD&A) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the second quarter ended June 30, 2009, and 2008, should be read in conjunction with the unaudited consolidated financial statements for the three and six months ended June 30, 2009 and 2008 and the related notes contained therein, which have been prepared in accordance with Canadian generally accepted accounting principles (GAAP).In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2008, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 1 The “Significant Events and Transactions of the Second Quarter “ highlight the events that had a significant influence on the Company’s financial statements or that may be significant in the future Page 3 2 The “Operating Results” section provides an analysis of Pan American’s Metal Production and Cash and Total Costs per Ounce for Silverfor the second quarter of 2009, on a consolidated basis and for each operation under Operations Review Page 4 3 The “Financial Results” section presents Pan American’s financial performance during the second quarter and first half of 2009 Page 10 4 The “Liquidity and Capital Resources” section reviews our cash flow over the past quarter, describes our current liquidity and financial position and discusses subsequent events Page13 5 In the “Outlook” section, we update our Production Forecasts for 2009 and discuss some of the Risks and Uncertaintiesfacing our business Page 15 6 The “Accounting Policies and Internal Controls” section identifies those accounting policies that have been adopted Page 6 Pan American was founded in 1994 with the mission of being the world’s largest and lowest cost primary silver mining company, and to achieve this by increasing its low cost silver production and silver reserves, thereby providing investors with the best investment vehicle to gain real exposure to silver prices in a socially and environmentally responsible manner.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining, and reclamation. The Company owns and operates seven silver mines and a stockpile operation in Peru, Mexico, Argentina, and Bolivia and is the second-largest primary silver producer in the world. 1 Pan American has grown its silver production for 13 consecutive years and today employs almost 6,400 employees and contractors. 2 Significant Events and Transactions of the Second Quarter (“Q2 2009”) The highlight of the Company’s second quarter 2009 was producing a new record of 5.8 million ounces of silver and 25 thousand ounces of gold.The new record was primarily a result of adding more than 1.5 million ounces from the new Manantial Espejo mine in Argentina and the recent completion of the San Vicente mine expansion in Bolivia to the existing production base of the Company’s other operating mines in Peru and Mexico.The record production comes despite incurring a 5-day suspension of both the Company’s Mexican operations in May 2009 to comply with a government decree aimed at combating the influenza outbreak in Mexico and a plant shut-down at the Company’s Morococha mine in Peru during April 2009 due to a combination of a labour strike and a primary grinding mill break-down.At the San Vicente silver, zinc and copper mine in Bolivia, the first concentrates produced at the new plant were shipped in April 2009 and the mine expansion was officially inaugurated on April 28, 2009.Pan American has a 95% interest in the San Vicente mine, which is located in the Potosi department and is operated as a joint-venture with Bolivian state-owned COMIBOL.Over the past several years, mining operations at San Vicente were conducted on a limited basis, where ore was trucked to a small third party mill for processing.Given the discovery of the high grade Litoral vein system, Pan American decided in mid-2007 to invest in constructing its own 750 tonne-per-day processing facility and to increase the production rates. The Company expects San Vicente to reach design capacity within the next few months as commissioning activities have proceeded smoothly since the April start-up leading the Company to declare commercial production in the very first month of operation in April 2009.The total investment to expand San Vicente and build the new processing facility was approximately $72 million, excluding recoverable VAT taxes.In 2009, Pan American expects to produce 1.9 million ounces of silver at San Vicente for its account, at a cash cost of approximately $6.98 per ounce.At full capacity, the mine is expected to contribute an average of just under 3.0 million ounces of silver annually to the Company’s production profile. On April 14, 2009, Pan American and Orko Silver Corp. (“Orko”) announced that they had reached an agreement outlining the terms under which they may jointly develop the La Preciosa silver project in the state of Durango, Mexico.Pan American has agreed to spend a minimum of $5.0 million in the first 12 months of the development program to maintain its interest in the joint venture, of which a minimum of $2.5 million will be spent to continue to explore the highly prospective land package that Orko is bringing to the joint venture.In order to maintain its interest in the joint venture, Pan American has agreed to conduct resource definition drilling, acquire necessary surface rights, obtain permits, and ultimately prepare and deliver a feasibility study over the next 36 months.Coincident with the formation of the La Preciosa joint venture, Pan American also agreed to purchase, on a private placement basis, 4,000,000 common shares of Orko at a purchase price of CDN $1.25 per share.Pan American’s investment in Orko’s common shares is subject to certain anti-dilution and pre-emptive rights to participate in future financings by Orko. In June 2009, Pan American and Orko announced that a comprehensive exploration and delineation drilling program at the La Preciosa silver project had commenced.The Companies expect to complete approximately 30,000 meters of drilling on the property between now and the end of December of this year.The initial delineation drilling is specifically designed to upgrade the Martha Vein inferred resources to measured and indicated status, while the exploration drilling will focus on several untested prominent vein structures within the joint venture property that had been previously discovered by Orko. Pan American, operator of the La Preciosa joint venture, plans to spend a total of $5.7 million in 2009, to complete the drill programs, as well as to initiate other project development related activities, including advanced metallurgical testing. The largest buyer of the Company’s copper concentrate production and pyrite stockpile material in Peru, Doe Run Peru (“DRP”), which owns and operates the La Oroya smelter, began experiencing severe financial distress during the first quarter of 2009 when it was not able to draw on its credit facilities, rendering it unable to finance the working capital associated with its business.To date, DRP has not resolved its financing needs, causing the complete closure of the La Oroya smelter in June 2009. The 3 Company’s Peruvian operations halted deliveries of concentrates to DRP in March 2009.In early August 2009, DRP was reported to have filed an application for bankruptcy protection under Peruvian laws. At the end of Q2 2009 and at the date of this MD&A, the amount owed to the Company by DRP was approximately $8.8 million. While the Company continues to pursue all legal and commercial avenues to collect outstanding payments in full, the timing of such a collection does not appear imminent and there is uncertainty regarding its ultimate collectability. In recognition of these circumstances, the Company has established a doubtful debt provision for $4.4 million of the amount receivable in Q2 2009 and, in addition, reclassified the remaining receivable balance of $4.4 million from current assets into long term assets on its consolidated balance sheet. This reclassification reflects the Company’s current expectation that the remaining receivable balance of $4.4 million owed by DRP may not be recovered within the next twelve months, and in recognition of that expectation, the Company recorded an additional charge of $0.6 million in Q2 2009 related to the negative present value impact of the expected delay in recovery of the DRP receivable.If events or circumstances change at DRP, then a further material write-down of the remaining long-term receivable may be necessary in future periods.The combined after tax effect on earnings in Q2 2009 of these charges related to our DRP receivable was $3.3 million or 4 cents per share. The Company has been able to sell copper concentrates to other buyers during Q2 2009; however, the terms for such sales were significantly inferior to the terms of the Company’s concentrate contracts with DRP.Sales of the Company’s pyrite stockpile material have halted as DRP was the only buyer of this material.The lack of pyrite stockpile sales, increased treatment charges, freight costs, penalties and reduced payables related to the Company’s copper concentrates that were diverted from DRP in Q2 2009 totaled approximately $2.1 million (before tax effects), and were a significant factor behind the higher cash costs recorded by the Peruvian operations during the quarter.Similar impacts are expected on future results of the Company for at least the period that the La Oroya smelter remains closed. Operating Results · Metal Production The following table reflects the consolidated metal production achieved in each period under review. Three months ended Six months ended Consolidated Production 2009 2008 2009 2008 Silver – ounces 5,818,710 4,701,278 10,698,035 9,210,539 Gold– ounces 25,068 6,770 46,063 13,579 Zinc – tonnes 10,210 9,950 21,141 19,354 Lead – tonnes 3,388 4,038 7,494 8,247 Copper– tonnes 1,469 1,539 2,896 2,947 Pan American produced a new Company record 5.8 million ounces of silver in the second quarter of 2009 (“Q2 2009”), which was a 24% increase over the 4.7 million ounces produced in the second quarter of 2008 (“Q2 2008”).The main reasons for the increase were the addition of silver production from the Manantial Espejo mine, which produced 1.0 million ounces of silver in Q2 2009 and increased silver production from San Vicente, which produced an additional 0.4 million ounces in Q2 2009 relative to silver production in Q2 2008. These increases were partially offset by lower silver production at La Colorada and Alamo Dorado in Mexico as a result of anticipated lower throughput and silver grades, respectively, as well as a 5-day suspension of operations in compliance with a government decree aimed at combating the influenza outbreak in Mexico in May 2009.At the Company’s Peruvian operations, as forecast, lower throughput rates were partially offset by higher silver grades which resulted in a slight decrease in silver production relative to the comparable period of 2008. 4 Management did not include any production from Quiruvilca in its 2009 forecast due to the previously announced decision to prepare the mine for a period of care and maintenance during 2009.Included in the actual production results for the first half of 2009 were 0.7 million ounces from Quiruvilca.Excluding this production from Quiruvilca, the consolidated silver production was 10.0 million ounces, which was on-track to meet management’s silver production forecast for the full year of 21.5 million ounces.Consolidated silver production, excluding Quiruvilca, for the comparable period of 2008 was 8.5 million ounces. Production of gold also increased significantly in Q2 2009 relative to Q2 2008, primarily as a result of the commencement of commercial production at the Manantial Espejo mine on January 1, 2009, and the processing of a high gold grade deposit at the La Colorada mine.Gold production increased by almost three fold over the comparable period of 2008 to a record 25,068 ounces and has become Pan American’s largest by-product, accounting for approximately 18% of the total metal value of consolidated production in the quarter. Consolidated zinc and copper production in Q2 2009 remained similar to the 2008 comparable period, while lead production decreased by 16% due primarily to lower lead grades at the Huaron and Morococha mines. · Cash and Total Costs per Ounce for Silver Consolidated cash costs for Q2 2009 were $5.99 per ounce compared to $5.28 per ounce for the corresponding period of 2008.The most significant factor behind this increase in cash costs was the decrease in by-product credits per ounce, which resulted from lower base metal prices, partially offset by increases in by-product metal production.By-product credits decreased by an average of $1.59 per payable silver ounce in Q2 2009 compared to Q2 Included in the actual production results for the first half of 2009 were 0.7 million ounces at a cash cost of $10.39 per ounce from Quiruvilca, whereas Management did not include any production from Quiruvilca in its 2009 forecast.Excluding Quiruvilca’s production, the consolidated cash costs for the first half of 2009 were $5.67 per ounce (first half of 2008 were $4.57 per ounce), which were well below management’s revised forecast for the full year cash costs of $6.00 per ounce.The main reasons actual cash costs were below forecast were(1) a better than expected start-up at the lower cost Manantial Espejo mine,(2) weaker than expected local currencies,(3) higher than expected production and prices of by-product metals, and(4) the better than expected positive impacts from the cost control initiatives that were put into place in Q4 2008.In its second full quarter of production, cash costs at Manantial Espejo were negative $0.93 per ounce, which were significantly below management’s forecast for cash costs at Manantial Espejo of $2.25 per ounce.
